COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Alfred Marsh Sanders

Appellate case number:    01-19-00918-CV

Trial court case number: 2018-78842

Trial court:              334th District Court of Harris County

         Real party in interest, Jose Ivan Mideros, has requested an extension of time in which to
file a response brief to the petition for writ of mandamus filed by relator, Alfred Marsh Sanders.
Real party in interest’s motion is GRANTED. Accordingly, real party in interest’s response brief
is due Friday, December 20, 2019.

Judge’s signature: __________/s/ Russell Lloyd____________
                             Acting individually


Date: ___December 12, 2019_________